Order entered November 26, 2018




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-18-01184-CV

                              RODNEY DRAUGHON, Appellant

                                             V.

                                JOYCIE JOHNSON, Appellee

                      On Appeal from the County Court At Law No. 1
                                 Kaufman County, Texas
                            Trial Court Cause No. 99751-CC

                                         ORDER
       Before the Court is appellant’s November 20, 2018 motion to substitute counsel. We

GRANT the motion. We DIRECT the Clerk of this Court to remove Bruce N. Patton as

counsel for appellant and substitute Daniel D. McGuire and LaToya J. Alexander of Polsinelli,

PC in Mr. Patton’s place.


                                                    /s/   ADA BROWN
                                                          JUSTICE